DETAILED ACTION

This Office Action is a response to an application filed on 04/29/2021, in which claims 30-48 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 04/29/2021, 12/20/2021, and 03/04/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REASONS FOR ALLOWANCE

Claims 30 and 40 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Claims 30 and 40 are allowed because the current prior art of record, considered individually or in combination, fails to teach or reasonably suggest all the claimed features of claims 30 and 40, structurally and functionally interconnected with other limitations in the manner as cited in the claims. More specifically, the prior art on record fails to teach or suggest the limitations of: “wherein to decode the sub-set of transform coefficients, the one or more processors are configured to: decode, from the bitstream, significance information for the sub-set of transform coefficients using a first mode of a decoding process in a first pass; decode, from the bitstream, a first bin of levels of the transform coefficients for the sub-set of transform coefficients using the first mode of the decoding process in a second pass, wherein the second pass is separate from the first pass; and decode, from the bitstream, a sign of the levels of the transform coefficients for the sub-set of transform coefficients using a second mode of the decoding process in a third pass, wherein the third pass is separate from the first pass and the second pass” cited in claim 30. Claim 40 claims feature similar to the ones claimed in claim 30. Thus, the mentioned limitation in combination with all other limitations of the claim has been found allowable. 
Claims 30 and 40 are allowed and all claims dependent on claims 30 and 40 are allowed as well. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM A NASRI whose telephone number is (571)270-7158. The examiner can normally be reached 10:00-8:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM A NASRI/Primary Examiner, Art Unit 2483